DETAILED ACTION
1.	This office action is in response to the amendment filed on 10/11/2021. 
2.	Claims 2 and 18 are canceled.
3.	Claims 1 and 3-17 are currently pending and have been considered below.

Response to Arguments
4.          Applicant's arguments filed on 10/11/2021 have been fully considered but they are not persuasive. 

In the remarks, the Applicant argues in substance that:
The combination of Kedalagudde and Stenberg concerning claims 1, 10, and 17 fails to disclose the limitations “receiving, by the CSM from a network functions virtualization orchestrator (NFVO) by using an interface between the CSM and the NFVO, the resource requirement information of the common service required by the VNF, wherein the resource requirement information of the common service is sent by a virtualized network function manager (VNFM) to the NFVO; or receiving, by the CSM from the VNFM by using an interface between the CSM and the VNFM, the resource requirement information of the common service required by the VNF,” as recited in independent claims 1, 10, and 17.


a)	Examiner respectfully disagrees. First, the Examiner would like to remind the applicant that the rejection is based on the broadest reasonable interpretation of the claims. The Applicant argues on pages 12-14 of the remarks that the cited art does not teach or suggest the limitations “receiving, by the CSM from a network functions virtualization orchestrator (NFVO) by using an interface between the CSM and the NFVO, the resource requirement information of the common service required by the VNF, wherein the resource requirement information of the common service is sent by a virtualized network function manager (VNFM) to the NFVO; or receiving, by the CSM from the VNFM by using an interface between the CSM and the VNFM, the resource requirement information of the common service required by the VNF.” However, Kedalagudde discloses receive the request to instantiate the new VNF instance, such as a virtual machine (VM), for the new VNF instance…the request can include VNF instantiation information…and/or perform the request based on specifications listed in a VNF descriptor (VNFD) (See, [0042]-[0044]), which corresponds to the limitation receiving resource requirement information of a common service required by a virtual network function (VNF) within the claim.   
Further, Kedalagudde discloses the VIM can receive the request from the VNFM. The VIM can allocate the virtual resources (e.g., the VIM can create and start the VM)) (see, [0047]), which corresponds to one of the alternative listed claimed limitations (i.e., receiving, from the VNFM by using an interface of the VNFM, the resource requirement information of the common service required by the VNF); or receiving, from a network functions virtualization orchestrator (NFVO) by using an interface of the NFVO, the resource requirement information of the common service required by the VNF, wherein the resource requirement information of the common service is sent by a virtualized network function manager (VNFM) to the NFVO within the claim. 
Kedalagudde discloses the limitation receiving, from the VNFM by using an interface of the VNFM, the resource requirement information of the common service required by the VNF as disclosed above. 
Examiner relied on Stenberg to disclose the limitations “receiving, by a common service manager (CSM) that includes a processor coupled to a transceiver, resource requirement information; and requesting, by the CSM based on the resource requirement information, to allocate a resource”. Stenberg discloses the Service Order Portal entity (i.e., CSM) receives a service request from a customer, which may be received, for example, via a Cu-SOC interface. In some example implementations of block 4100, the customer may provide some of the known requirements to the Service Order Portal entity…where a Self-Operation function may automatically determines and/or define the corresponding BTS and/or other network functions (such as PNFs/VFNs, for example) and their configurations as well as their required HW/Virtual platform resources (such as computing, storage and networking resources, for example) according to the information in the matching self-operation cases. In some example implementations of block 4110, these determined resource demands (and, in some example implementations, their configurations, for example) may 
 	In response to the Applicant’s argument that the references fail to show certain  features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., neither Kedalagudde nor Stenberg discloses or addresses the problem discussed in the present application (i.e., that a plurality of types of common services and inconsistent interfaces result in a problem that the NFVO 
In addition, in response to the Applicant’s argument that “[t]he Office Action contends (at page 10) that the motivation for modifying Kedalagudde in view of Stenberg would have been “to manage and allocate network resources.” Yet Kedalagudde already describes in detail that network resources can be managed and allocated successfully. See, e.g., pars. [0044]- [0048]. For example, Kedalagudde explains that “The VNFM can request granting from the NF VO for allocating virtual resources,” and that “The VIM can allocate the virtual resources [ ], and then acknowledge successful allocation of the virtual resources to the VNFM.” Thus, there would have no need, and no reason, to further modify Kedalagudde in view of Stenberg “to manage and allocate network resources” as suggested in the Office Action.” Examiner respectfully disagrees because the method of allocating virtual resources provided in Kedalagudde is further enhanced by providing receiving resource requirement information using the CSM (common service manager) as disclosed by Stenberg. In addition, Stenberg also discloses calculating the volume of the resources that are needed to cover the demands associated with the relevant request and compares those demands them against the available resources and define automatically a similarity  meets the scope of the claimed limitation as currently presented.  

5.	The 35 U.S.C. 101 rejection of claims 1 and 3-17 has been withdrawn in view of the amendment.

Claim Objection
6.	Claim 3 is objected to because of the following informalities: the limitation “The method according to claim 3” should read “The method according to claim 1”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde et al. WO 2016/048430 (hereinafter, Kedalagudde), in view of Stenberg et al. US 2020/0076709 (hereinafter, Stenberg).

9.  	Regarding claim 1, Kedalagudde discloses a common service resource application method, applied to a network functions virtualization (NFV) network (Abstract), comprising: 
 	receiving resource requirement information of a common service required by a virtual network function (VNF) ([0042]-[0044]: receive the request to instantiate the new VNF instance, such as a virtual machine (VM), for the new VNF instance…the request can include VNF instantiation information…and/or perform the request based on specifications listed in a VNF descriptor (VNFD)); wherein the receiving comprises:
  	receiving, from a network functions virtualization orchestrator (NFVO) by using an interface of the NFVO, the resource requirement information of the common service required by the VNF, wherein the resource requirement information of the common or receiving, from the VNFM by using an interface of the VNFM, the resource requirement information of the common service required by the VNF ([0047]: the VIM can receive the request from the VNFM. The VIM can allocate the virtual resources (e.g., the VIM can create and start the VM)), which corresponds to the limitation receiving, from the VNFM by using an interface of the VNFM, the resource requirement information of the common service required by the VNF within the claim, and
 	requesting, the resource requirement information of the common service required by the VNF, a virtualized infrastructure manager (VIM) to allocate a resource required by the common service of the VNF([0044], [0046]-[0047]: send a request to a virtualized infrastructure manager (VIM) to allocate the virtual resources (e.g., the virtual machine) for the new VNF instance).
 	Kedalagudde does not disclose:
 	receiving, by a common service manager (CSM) that includes a processor coupled to a transceiver, resource requirement information; and requesting, by the CSM based on the resource requirement information, to allocate a resource.  
 	However, Stenberg discloses:
 	 receiving, by a common service manager (CSM) that includes a processor coupled to a transceiver, resource requirement information; and requesting, by the CSM based on the resource requirement information, to allocate a resource ([0079], [0085]-[0086]: the Service Order Portal entity receives a service request from a customer, which may be received, for example, via a Cu-SOC interface. In some example implementations of block 4100, the customer may provide some of the known requirements to the Service Order Portal entity…where a Self-Operation function may automatically determines and/or define the corresponding BTS and/or other network functions (such as PNFs/VFNs, for example) and their configurations as well as their required HW/Virtual platform resources (such as computing, storage and networking resources, for example) according to the information in the matching self-operation cases. In some example implementations of block 4110, these determined resource demands (and, in some example implementations, their configurations, for example) may be identified with the Service Request ID and a reply to the Service Order Portal entity may be supplied via an Selfop-SOC interface…As shown in FIG. 4 at block 4111, process 4000 involves determining whether there are enough available resources in the current network layout to satisfy the requirements of the requested service. In some example implementations this may be performed by a Service Order Portal entity that requests from both a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) to send information regarding the available resources in the networks. In some example implementations of block 4111, a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) allocated resources (which may include, for example identifications of an installed PNF HW base, BTS type, allocated VNF platform resources, an installed DC HW base, server model, utilization rate, and/or the like, for example). See also [0065], [0104] and Tables 1-5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 

10.	Regarding claim 3, Kedalagudde in view of Stenberg disclose the method according to claim 3 as disclosed above. 
 	Kedalagudde further discloses wherein the resource requirement information of the common service required by the VNF is obtained by the VNFM based on a virtualized network function descriptor (VNFD) carried in a received VNF instantiation request message ([0033]-[0034], [0044]: The VNFM 114 can perform lifecycle management for the VNF instances 124, 126. Each VNF instance can be associated with a particular VNFM. The VNFM 114 can be assigned the management of a single VNF instance, or the management of multiple VNF instances of the same type or of different types…In one example, the deployment and operational behavior of each VNF is captured in a template, which is referred to as a VNF descriptor (VNFD)…The VNFM can perform the request based on specifications listed in a VNF descriptor (VNFD)). 

11.	Regarding claim 4, Kedalagudde in view of Stenberg disclose the method according to claim 1, wherein the requesting, by the CSM based on the resource 
 	Kedalagudde further discloses requesting, based on the resource requirement information of the common service by using an interface of the VIM, the VIM to allocate the resource required by the common service of the VNF; or requesting, based on the resource requirement information of the common service through the VNFM by using the interface of the VNFM, the VIM to allocate the resource required by the common service of the VNF ([0037, [0047]: the VIM can receive the request from the VNFM). 
 	Kedalagudde does not disclose:
 	requesting, by the CSM, resource requirement information.  
 	However, Stenberg discloses:
 	 requesting, by the CSM, resource requirement information ([0079], [0085]-[0086]: the Service Order Portal entity receives a service request from a customer, which may be received, for example, via a Cu-SOC interface. In some example implementations of block 4100, the customer may provide some of the known requirements to the Service Order Portal entity… In some example implementations of block 4110, these determined resource demands (and, in some example implementations, their configurations, for example) may be identified with the Service Request ID and a reply to the Service Order Portal entity may be supplied via an Selfop-SOC interface. See also [0104] and Tables 1-5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use requesting, by the CSM, resource requirement information as 

12.	Regarding claim 5, Kedalagudde in view of Stenberg disclose the method according to claim 1 as disclosed above. 
 	Kedalagudde further discloses requesting, based on the resource requirement information of the common service, the VIM to reserve the resource required by the common service of the VNF, wherein the requesting the VIM to reserve the resource required by the common service of the VNF occurs before the requesting ([0043]-[0044], [0118]: receive the request to instantiate the new VNF instance, such as a virtual machine (VM), for the new VNF instance…one or more processors are further configured to request permission for allocation of the virtualized resources prior to sending the request to the VIM for allocating the virtualized resources). 
 	Kedalagudde does not disclose:
 	wherein the requesting the VIM occurs before the requesting, by the CSM based on the resource requirement information of the common service.  
 	However, Stenberg discloses:
 	 wherein the requesting the VIM occurs before the requesting, by the CSM based on the resource requirement information of the common service ([0079], [0085]-[0086]: the Service Order Portal entity receives a service request from a customer, which may be received, for example, via a Cu-SOC interface. In some example implementations of block 4100, the customer may provide some of the known requirements to the Service Order Portal entity… process 4000 involves determining whether there are enough available resources in the current network layout to satisfy the requirements of the requested service. In some example implementations this may be performed by a Service Order Portal entity that requests from both a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) to send information regarding the available resources in the networks. In some example implementations of block 4111, a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) reply with the currently installed and/or otherwise allocated resources (which may include, for example identifications of an installed PNF HW base, BTS type, allocated VNF platform resources, an installed DC HW base, server model, utilization rate, and/or the like, for example). Upon receipt of such information, the Service Order Portal entity may then calculate the volume (such as the number of BTSs per type and/or number of servers or racks per model, for example) of the resources that are needed to cover the demands associated with the relevant request and compares those demands them against the available resources. See also [0104] and Tables 1-5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use wherein the requesting the VIM occurs before the requesting, by the CSM based on the resource requirement information of the common service as taught by Stenberg. The motivation for doing so would have been in order to determine 

13.	Regarding claim 6, Kedalagudde in view of Stenberg disclose the method according to claim 5, wherein the requesting, by the CSM based on the resource requirement information of the common service, the VIM to reserve the resource required by the common service of the VNF as disclosed above. 
 	Kedalagudde further discloses requesting, based on the resource requirement information of the common service by using an interface of the VIM, the VIM to reserve the resource required by the common service of the VNF; or requesting, based on the resource requirement information of the common service through the VNFM by using the interface of  the VNFM, the VIM to reserve the resource required by the common service of the VNF ([0043]-[0044]: receive the request to instantiate the new VNF instance, such as a virtual machine (VM), for the new VNF instance …Further, [0047]: the VIM can receive the request from the VNFM). 
 	Kedalagudde does not disclose:
 	requesting, by the CSM, resource requirement information.  
 	However, Stenberg discloses:
 	 requesting, by the CSM, resource requirement information ([0079], [0085]-[0086]: the Service Order Portal entity receives a service request from a customer, which may be received, for example, via a Cu-SOC interface. In some example implementations of block 4100, the customer may provide some of the known requirements to the Service Order Portal entity… In some example implementations of block 4110, these determined resource demands (and, in some example implementations, their configurations, for example) may be identified with the Service Request ID and a reply to the Service Order Portal entity may be supplied via an Selfop-SOC interface. See also [0104] and Tables 1-5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use requesting, by the CSM, resource requirement information as taught by Stenberg. The motivation for doing so would have been in order to determine whether there are enough available resources in the current network to satisfy the requirement of the requested service, thereby managing and allocating network resources automatically and efficiently (Stenberg, [0086]-[0088]).

14.	Regarding claim 7, Kedalagudde in view of Stenberg disclose the method according to claim 1 as disclosed above. 
 	Kedalagudde further discloses wherein the resource requirement information of the common service of the VNF comprises an instance specification ([0044], [0067], Figs. 2, 4: the VNFM can perform the request based on specifications listed in a VNF descriptor (VNFD), wherein the specifications can be related to processing capability, memory, Internet Protocol (IP), etc.). 
 	Kedalagudde does not disclose:
 	a service type, and an instance quantity.  
 	However, Stenberg discloses:
 ([0079], [0085]-[0086], [0104] and Tables 1-5: network function instances, and  virtualPlatformResourcesAllocated - VMs, CPUs, Storage disk space, Memory consumption, bandwidth).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use a service type, and an instance quantity as taught by Stenberg. The motivation for doing so would have been in order to determine whether there are enough available resources in the current network to satisfy the requirement of the requested service, thereby managing and allocating network resources automatically and efficiently (Stenberg, [0086]-[0088]).

15.	Regarding claim 8, Kedalagudde in view of Stenberg disclose the method according to claim 7 as disclosed above. 
 	Kedalagudde further discloses wherein parameter types of the instance specification are identifiers ([0044], [0067], Figs. 2, 4: the VNFM can perform the request based on specifications listed in a VNF descriptor (VNFD), wherein the specifications can be related to processing capability, memory, Internet Protocol (IP), etc.). 
 	Kedalagudde does not disclose:
 	wherein parameter types of the service type, and a parameter type of the instance quantity is an integer.  
 	However, Stenberg discloses:
 ([0079], [0085]-[0086], [0104] and Tables 1-5: network function instances, and virtualPlatformResourcesAllocated - VMs, CPUs, Storage disk space, Memory consumption, bandwidth).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use wherein parameter types of the service type, and a parameter type of the instance quantity is an integer as taught by Stenberg. The motivation for doing so would have been in order to determine whether there are enough available resources in the current network to satisfy the requirement of the requested service, thereby managing and allocating network resources automatically and efficiently (Stenberg, [0086]-[0088]).

16.	Regarding claim 9, Kedalagudde in view of Stenberg disclose the method according to claim 7 as disclosed above. 
 	Kedalagudde further discloses wherein instance specifications are indicated by a common service member in a virtualized network function descriptor (VNFD), and the instance is indicated by a common service constituent member in a deployment configuration of the VNFD ([0044], [0067], Figs. 2, 4: the VNFM can perform the request based on specifications listed in a VNF descriptor (VNFD), wherein the specifications can be related to processing capability, memory, Internet Protocol (IP), etc.). 
 	Kedalagudde does not disclose:

 	However, Stenberg discloses:
 	 wherein the service type, and the instance quantity is indicated by a common service constituent member in a deployment configuration ([0079], [0085]-[0086], [0104], [0113], and Tables 1-5: network function instances, and virtualPlatformResourcesAllocated - VMs, CPUs, Storage disk space, Memory consumption, bandwidth).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use wherein the service type, and the instance quantity is indicated by a common service constituent member in a deployment configuration as taught by Stenberg. The motivation for doing so would have been in order to determine whether there are enough available resources in the current network to satisfy the requirement of the requested service, thereby managing and allocating network resources automatically and efficiently (Stenberg, [0086]-[0088]).

17.  	Regarding claim 10, Kedalagudde discloses a common service resource application apparatus comprising a virtualized infrastructure manager (VIM) (Abstract), comprising: 
 	receive resource requirement information of a common service required by a virtual network function (VNF) ([0042]-[0044]: receive the request to instantiate the new VNF instance, such as a virtual machine (VM), for the new VNF instance…the request can include VNF instantiation information…and/or perform the request based on specifications listed in a VNF descriptor (VNFD)); and
  	request, based on the resource requirement information of the common service required by the VNF, the VIM to allocate a resource required by the common service required by the VNF; and the VIM is configured to: receive a request for allocating the resource required by the common service required by the VNF, and allocate the resource to the common service ([0046]-[0047]: send a request to a virtualized infrastructure manager (VIM) to allocate the virtual resources (e.g., the virtual machine) for the new VNF instance),
receive the resource requirement information of the common service required by the VNF (i) from a network functions virtualization orchestrator (NFVO) by using an interface between the CSM and the NFVO, wherein the resource requirement information of the common service is sent by a virtualized network function manager (VNFM) to the NF VO, or (ii) from the VNFM by using an interface of the VNFM ([0047]: the VIM can receive the request from the VNFM. The VIM can allocate the virtual resources (e.g., the VIM can create and start the VM)), which corresponds to the limitation receive the resource requirement information of the common service required by the VNF (ii) from the VNFM by using an interface of the VNFM within the claim.
 	Kedalagudde does not disclose:
 	a common service manager (CSM), wherein the CSM includes a processor coupled to a transceiver and is configured: to receive resource requirement information; and request to allocate a resource.  
 	However, Stenberg discloses:
 ([0079], [0085]-[0086]: the Service Order Portal entity receives a service request from a customer, which may be received, for example, via a Cu-SOC interface. In some example implementations of block 4100, the customer may provide some of the known requirements to the Service Order Portal entity…where a Self-Operation function may automatically determines and/or define the corresponding BTS and/or other network functions (such as PNFs/VFNs, for example) and their configurations as well as their required HW/Virtual platform resources (such as computing, storage and networking resources, for example) according to the information in the matching self-operation cases. In some example implementations of block 4110, these determined resource demands (and, in some example implementations, their configurations, for example) may be identified with the Service Request ID and a reply to the Service Order Portal entity may be supplied via an Selfop-SOC interface…As shown in FIG. 4 at block 4111, process 4000 involves determining whether there are enough available resources in the current network layout to satisfy the requirements of the requested service. In some example implementations this may be performed by a Service Order Portal entity that requests from both a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) to send information regarding the available resources in the networks. In some example implementations of block 4111, a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) allocated resources (which may include, for example identifications of an installed PNF HW base, BTS type, allocated VNF platform resources, an installed DC HW base, server model, utilization rate, and/or the like, for example). See also [0065], [0104] and Tables 1-5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use a common service manager (CSM), wherein the CSM includes a processor coupled to a transceiver and is configured: to receive resource requirement information; and request to allocate a resource as taught by Stenberg. The motivation for doing so would have been in order to determine whether there are enough available resources in the current network to satisfy the requirement of the requested service, thereby managing and allocating network resources automatically and efficiently (Stenberg, [0086]-[0088]).

18.	Regarding claim 11, Kedalagudde in view of Stenberg disclose apparatus according to claim 10 as disclosed above. 
 	Kedalagudde further discloses wherein the apparatus further comprises the VNFM and the NFVO ([0045]: the NFVO can receive the request for the allocation of virtual resources from the VNFM), 
 	wherein the VNFM is configured to: send, using the interface of the VNFM, the resource requirement information of the common service required by the VNF, receives, from the VNFM by using the interface of the VNFM, the resource requirement information of the common service required by the VNF; or the VNFM is configured to: send, to the NFVO, the resource requirement information of the common service  ([0032], [0037], [0045]: the NFVO can receive the request for the allocation of virtual resources from the VNFM…the NFVO can perform network service instantiation and network service instance lifecycle management, e.g., update, query, scaling, collecting performance measurement results, event collection, etc. The NFVO can perform management of the instantiation of the VNF instances 124, 126 in coordination with the VNFM…The NFVO can be connected to the NFV NM 120 via an Os-Nfvo interface. The NFVO can be connected to the VNFM via an Nfvo-Vnfm interface. In addition, the NFVO  can be connected to the VIM via an Nfvo-Vi interface). 
 	Kedalagudde does not disclose:
 	the CSM is configured such that when the CSM is receiving the resource requirement information of the common service, the CSM, receives, the resource requirement information of the common service required by the VNF.  
 	However, Stenberg discloses:
 	 the CSM is configured such that when the CSM is receiving the resource requirement information of the common service, the CSM, receives, the resource requirement information of the common service required by the VNF ([0079], [0085]-[0086]: the Service Order Portal entity receives a service request from a customer, which may be received, for example, via a Cu-SOC interface. In some example implementations of block 4100, the customer may provide some of the known requirements to the Service Order Portal entity…where a Self-Operation function may automatically determines and/or define the corresponding BTS and/or other network functions (such as PNFs/VFNs, for example) and their configurations as well as their required HW/Virtual platform resources (such as computing, storage and networking resources, for example) according to the information in the matching self-operation cases. In some example implementations of block 4110, these determined resource demands (and, in some example implementations, their configurations, for example) may be identified with the Service Request ID and a reply to the Service Order Portal entity may be supplied via an Selfop-SOC interface…As shown in FIG. 4 at block 4111, process 4000 involves determining whether there are enough available resources in the current network layout to satisfy the requirements of the requested service. In some example implementations this may be performed by a Service Order Portal entity that requests from both a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) to send information regarding the available resources in the networks. In some example implementations of block 4111, a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) allocated resources (which may include, for example identifications of an installed PNF HW base, BTS type, allocated VNF platform resources, an installed DC HW base, server model, utilization rate, and/or the like, for example). See also [0104] and Tables 1-5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 

19.	Regarding claim 12, Kedalagudde in view of Stenberg disclose the apparatus according to claim 11 as disclosed above. 
 	Kedalagudde further discloses wherein the NFVO is further configured to: send a VNF instantiation request message to the VNFM, wherein the VNF instantiation request message carries a virtualized network function descriptor (VNFD); and the VNFM is further configured to: receive the VNF instantiation request message from the NFVO, and obtain the resource requirement information of the common service required by the VNF in the VNFD ([0044]: the VNFM can receive the request to instantiate the new VNF instance from the VNFO. The VNFM can request granting from the NFVO for allocating virtual resources, such as a virtual machine (VM), for the new VNF instance. The VNFM can perform the request based on specifications listed in a VNF descriptor (VNFD)).

20.	Regarding claim 13, Kedalagudde in view of Stenberg disclose the apparatus according to claim 11, wherein when requesting, based on the resource requirement 
 	Kedalagudde further discloses request, based on the resource requirement information of the common service by using an interface of the VIM, the VIM to allocate the resource required by the common service of the VNF; or requesting, based on the resource requirement information of the common service through a virtualized network function manager (VNFM) by using an interface of the VNFM, the VIM to allocate the resource required by the common service of the VNF ([0037, [0047]: the VIM can receive the request from the VNFM). 
 	Kedalagudde does not disclose:
 	requesting, by the CSM, resource requirement information.  
 	However, Stenberg discloses:
 	 requesting, by the CSM, resource requirement information ([0079], [0085]-[0086]: the Service Order Portal entity receives a service request from a customer, which may be received, for example, via a Cu-SOC interface. In some example implementations of block 4100, the customer may provide some of the known requirements to the Service Order Portal entity… In some example implementations of block 4110, these determined resource demands (and, in some example implementations, their configurations, for example) may be identified with the Service Request ID and a reply to the Service Order Portal entity may be supplied via an Selfop-SOC interface. See also [0104] and Tables 1-5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 

21.	Regarding claim 14, Kedalagudde in view of Stenberg disclose the apparatus  according to claim 10, and the CSM as disclosed above. 
 	Kedalagudde further discloses request, based on the resource requirement information of the common service, the VIM to reserve the resource required by the common service of the VNF([0043]-[0044], [0118]: receive the request to instantiate the new VNF instance, such as a virtual machine (VM), for the new VNF instance…one or more processors are further configured to request permission for allocation of the virtualized resources prior to sending the request to the VIM for allocating the virtualized resources). 
 	Kedalagudde does not disclose:
 	request, by the CSM based on the resource requirement information of the common service.  
 	However, Stenberg discloses:
 	 request, by the CSM based on the resource requirement information of the common service ([0079], [0085]-[0086]: the Service Order Portal entity receives a service request from a customer, which may be received, for example, via a Cu-SOC interface. In some example implementations of block 4100, the customer may provide some of the known requirements to the Service Order Portal entity… process 4000 involves determining whether there are enough available resources in the current network layout to satisfy the requirements of the requested service. In some example implementations this may be performed by a Service Order Portal entity that requests from both a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) to send information regarding the available resources in the networks. In some example implementations of block 4111, a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) reply with the currently installed and/or otherwise allocated resources (which may include, for example identifications of an installed PNF HW base, BTS type, allocated VNF platform resources, an installed DC HW base, server model, utilization rate, and/or the like, for example). Upon receipt of such information, the Service Order Portal entity may then calculate the volume (such as the number of BTSs per type and/or number of servers or racks per model, for example) of the resources that are needed to cover the demands associated with the relevant request and compares those demands them against the available resources. See also [0104] and Tables 1-5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use request, by the CSM based on the resource requirement information of the common service as taught by Stenberg. The motivation for doing so would have been in order to determine whether there are enough available resources in the current network to satisfy the requirement of the requested service, thereby 

22.	Regarding claim 15, Kedalagudde in view of Stenberg disclose the apparatus  according to claim 10, as disclosed above. 
 	Kedalagudde further discloses wherein the resource requirement information of the common service of the VNF comprises an instance specification ([0044], [0067], Figs. 2, 4: the VNFM can perform the request based on specifications listed in a VNF descriptor (VNFD), wherein the specifications can be related to processing capability, memory, Internet Protocol (IP), etc.). 
 	Kedalagudde does not disclose:
 	a service type, and an instance quantity.  
 	However, Stenberg discloses:
 	 a service type, and an instance quantity ([0079], [0085]-[0086], [0104] and Tables 1-5: network function instances, and  virtualPlatformResourcesAllocated - VMs, CPUs, Storage disk space, Memory consumption, bandwidth).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use a service type, and an instance quantity as taught by Stenberg. The motivation for doing so would have been in order to determine whether there are enough available resources in the current network to satisfy the requirement of the requested service, thereby managing and allocating network resources automatically and efficiently (Stenberg, [0086]-[0088]).

23.	Regarding claim 16, Kedalagudde in view of Stenberg disclose the apparatus according to claim 15 as disclosed above. 
 	Kedalagudde further discloses wherein parameter types of the instance specification are identifiers ([0044], [0067], Figs. 2, 4: the VNFM can perform the request based on specifications listed in a VNF descriptor (VNFD), wherein the specifications can be related to processing capability, memory, Internet Protocol (IP), etc.). 
 	Kedalagudde does not disclose:
 	wherein parameter types of the service type, and a parameter type of the instance quantity is an integer.  
 	However, Stenberg discloses:
 	 wherein parameter types of the service type, and a parameter type of the instance quantity is an integer ([0079], [0085]-[0086], [0104] and Tables 1-5: network function instances, and virtualPlatformResourcesAllocated - VMs, CPUs, Storage disk space, Memory consumption, bandwidth).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use wherein parameter types of the service type, and a parameter type of the instance quantity is an integer as taught by Stenberg. The motivation for doing so would have been in order to determine whether there are enough available resources in the current network to satisfy the requirement of the requested service, thereby 

24.  	Regarding claim 17, Kedalagudde discloses a non-transitory computer readable storage medium, comprising programming instructions stored thereon, wherein the programming instructions are executable by at least one computer to cause the at least one computer to perform a common service resource application method including: 
 	receiving resource requirement information of a common service required by a virtual network function (VNF) ([0042]-[0044]: receive the request to instantiate the new VNF instance, such as a virtual machine (VM), for the new VNF instance…the request can include VNF instantiation information…and/or perform the request based on specifications listed in a VNF descriptor (VNFD)); and 
 	requesting, based on the resource requirement information of the common service required, a virtualized infrastructure manager (VIM) to allocate a resource required by the common service of the VNF ([0044], [0046]-[0047]: send a request to a virtualized infrastructure manager (VIM) to allocate the virtual resources (e.g., the virtual machine) for the new VNF instance);
 	wherein receiving the resource requirement information of a common service required by a virtual network function (VNF) comprise: receiving, from a network functions virtualization orchestrator (NFVO) by using an interface of the NFVO, the resource requirement information of the common service required by the VNF, wherein the resource requirement information of the common service is sent by a virtualized network function manager (VNFM) to the NFVO; or receiving, from the VNFM by using ([0047]: the VIM can receive the request from the VNFM. The VIM can allocate the virtual resources (e.g., the VIM can create and start the VM)), which corresponds to the limitation receiving, from the VNFM by using an interface of the VNFM, the resource requirement information of the common service required by the VNF within the claim.
 	Kedalagudde does not disclose:
 	receiving, by using an interface of the CSM, resource requirement information.  
 	However, Stenberg discloses:
 	 receiving, by using an interface of the CSM, resource requirement information ([0079], [0085]-[0086]: the Service Order Portal entity receives a service request from a customer, which may be received, for example, via a Cu-SOC interface. In some example implementations of block 4100, the customer may provide some of the known requirements to the Service Order Portal entity…where a Self-Operation function may automatically determines and/or define the corresponding BTS and/or other network functions (such as PNFs/VFNs, for example) and their configurations as well as their required HW/Virtual platform resources (such as computing, storage and networking resources, for example) according to the information in the matching self-operation cases. In some example implementations of block 4110, these determined resource demands (and, in some example implementations, their configurations, for example) may be identified with the Service Request ID and a reply to the Service Order Portal entity may be supplied via an Selfop-SOC interface…As shown in FIG. 4 at block 4111, process 4000 involves determining whether there are enough available resources in the current network layout to satisfy the requirements of the requested service. In some example implementations this may be performed by a Service Order Portal entity that requests from both a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) to send information regarding the available resources in the networks. In some example implementations of block 4111, a MANO entity (such as via a Mano-SOC interface, for example) and an OSS/BSS entity (such as via an Oss-SOC interface, for example) allocated resources (which may include, for example identifications of an installed PNF HW base, BTS type, allocated VNF platform resources, an installed DC HW base, server model, utilization rate, and/or the like, for example). See also [0065], [0104] and Tables 1-5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kedalagudde to use receiving, by using an interface of the CSM, resource requirement information as taught by Stenberg. The motivation for doing so would have been in order to determine whether there are enough available resources in the current network to satisfy the requirement of the requested service, thereby managing and allocating network resources automatically and efficiently (Stenberg, [0086]-[0088]).


Conclusion
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Eyob Hagos/								
Examiner, Art Unit 2864
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864